Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 1 of 52

Lisa Holden, Pro Se

720 North Carolina Avenue
Washington, DC 20003
202-823-2692

 

UNITED STATED DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LISA K. HOLDEN ) Case No.: 1:19-cv-03055 KBJ
Plaintiff, )
)
vs. )
)
WILLIAMS & CONNOLLY LLP, )

and UNUM LIFE INSURANCE COMPANY

Name ee eee

Defendants,

 

Consolidated and Restated Complaint for the Loss of Benefits Suffered and the Enforcement

of Rights under the Family and Medical Leave Act of 1993 (“FMLA”) due to Interference; the

Employee Retirement Income Security Act of 1974 (“ERISA”) due to Interference; Americans

with Disabilities Act of 1990 (“ADA) due to violations and the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) due to violations;

Breach of Fiduciary Duty; and Co-Breach of Fiduciary Duty

COMES NOW, Plaintiff, Lisa Holden, and makes the following presentations to the Court
in this Consolidated and Restated Complaint for the purpose of obtaining relief from violations

and interference on the part of Defendant Williams & Connolly LLP (herein

 

JAN 13 2020

Clerk, U.S. District and
Bankruptcy Courts
Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 2 of 52

”) and their third-party insurance provider known as Unum Insurance Company (hereinafter
“Defendant Unum”) under the Family and Medical Leave Act of 1974 (“FMLA”); under the
Employee Retirement Income Security Act of 1974 (“ERISA”); under the Americans With
Disabilities Act of 1990 (“ADA”), as well as acts of Co-Breach of Fiduciary Duty. The subject plans
involved in these matters which are sponsored by Williams & Connolly LLP are as follows:
Williams & Connolly LLP Group Long-Term Disability Plan; Williams & Connolly LLP Group Life
Insurance Plan, the Williams & Connolly LLP Choice Plus 100/80 UnitedHealthcare PPO Active

Plan, as well as the Williams & Connolly LLP Benefits Plan.
JURISDICTION AND VENUE

1. FMLA INTERFERENCE CLAIMS: This Courts’ jurisdiction over the Plaintiff’s claim for relief
under the Family and Medical Leave Act (“FMLA”) is invoked under federal question
jurisdiction pursuant to 28 U.S.C. Section 1331 and under the express jurisdiction found
under 29 U.S.C., Chapter 28 Family and Medical Leave Act (“FMLA”). Plaintiff’s claims
relate to FMLA Interference and are covered by Section 107 of the “FMLA” and 29 CFR
section 825.220 of the FMLA regulations-Protection for employees who request leave or
otherwise assert FMLA rights. 29 CFR Section 825.400 allows one to bring a suit where
one resides. The statute of limitations for regular claims is two years from the last date
in violation. The statute of limitations for willful claims of FMLA interference is three
years from the last event in violation. The last event in violation of FMLA was on or
around January 13, 2016 when Plaintiff was notified that her job was being released due

to business needs, but the Defendant WC had miscalculated the dates of FMLA and gave
Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 3 of 52

Plaintiff's job away during Plaintiff's FMLA leave instead of after FMLA was over. Job

Protection is a key component of FMLA and this key component was violated.

. AMERICANS WITH DISABILITIES ACT CLAIMS: This Courts’ jurisdiction over the Plaintiffs’
claims for relief from violations is under Title | of the Americans With Disabilities Act of

1990 (“ADA”).

. CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT CLAIMS: This Courts’

jurisdiction over the Plaintiffs’ claim for relief from violations of the Consolidated
Omnibus Budget Reconciliation Act is invoked under COBRA, 29 U.S.C. Code Part 6
which provides relief to the Participant and Beneficiary of a COBRA plan and has a three
year statute of limitations from the time that employee actually discovered that she
should have been given a COBRA notice or information. Plaintiff made the discovery
around July 2019 that her COBRA notifications were insufficient.

. ERISA 510 INTERFERENCE CLAIMS: This Courts’ jurisdiction over the Plaintiffs’ claim for
relief from Interference with Protected Rights under ERISA is invoked under the federal
question jurisdiction found in the ERISA statute under 29 U.S.C. Section 1140 (ERISA
Section 510). Plaintiffs’ claims under ERISA section 510 relate to interference resulting
in a loss of benefits in “employee welfare benefits plans” as defined by ERISA, 29 U.S.C.
Section 1001 et seq. and the subject group long-term disability policy, and group life
insurance policy of Williams & Connolly LLP constitute “plans under ERISA.” ERISA does
not provide a statute of limitations for Section 510 claims. Rather, courts apply the most

analogous state law statute of limitations based upon the character of the particular
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 4 of 52

matter. As stated in Valparaiso University Law Review, Volume 27, dated in 1992, page
167: “As recently recognized by the U.S. Supreme Court, the closest common law action
analogous to an ERISA section 510 action is a wrongful termination action brought as a
breach of contract suit.” In these matters of Benefit Interference against Plaintiff
involving multiple breaches and interference by the fiduciaries, Plaintiff contends the
most analogous state law statute of limitations provision is for Breach of Fiduciary Duty
which is three years in the District of Columbia. The U.S. Supreme Court in the
following U.S. Supreme Court Case, Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101,
113-114 (1989) states that “ERISA was meant to afford the same level of protection to
employees as they received before ERISA was enacted in 1974 when benefit claim
disputes were governed by principles of contract law.” By utilizing the statute of
limitations for Breach of Fiduciary Duty, employees are able to receive the same level of
protection that they received before ERISA became law in 1974 and not be thwarted in
their efforts to receive fairness under the law. Plaintiff determined around July 2019
that breaches of fiduciary duty had occurred. She began suspecting such around
October 2017, but Defendant WC and Defendant Unum were not forthcoming with her
data requests at that time for her to make a final determination.

BREACH OF CO-FIDUCIARY DUTY CLAIMS: This Courts’ jurisdiction over the Plaintiffs’
claim for relief from Breach of Co-Fiduciary Duty on the part of both defendants is
invoked under ERISA, 29 U.S.C. Section 1105, co-fiduciary liability exists if he has
knowledge of a breach by such other fiduciary, unless he makes reasonable efforts under

the circumstances to remedy the breach. Court will determine if a different code section
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 5 of 52

applies. There is a three-year statute of limitations under ERISA. A plaintiff must bring a
claim within three years from the earliest date the plaintiff has “actual knowledge” of
the breach or violation. These breach of co-fiduciary claims were discovered on or

around July 2019.

PARTIES
Plaintiff, LISA HOLDEN (hereinafter “Plaintiff”), is an individual who is currently and was
at all relevant times herein a resident of the city of Washington, DC. Plaintiff was an
active and licensed CPA or Certified Public Accountant during the time in which she
worked for Williams & Connolly LLP.
. Plaintiff alleges upon belief and determination that Defendant WC which acts as the
Plan Administrator, Plan Sponsor and Fiduciary for The Williams & Connolly LLP Group
Long-Term Disability (LTD) Plan, and The Williams & Connolly LLP Group Life Insurance
Plan and Any Other Plans That Make Up The Williams & Connolly LLP Benefits Plan (a
Cafeteria Plan), is a Limited Liability Partnership organized and existing by virtue of the
laws of the District of Columbia, and may be served with process by service upon
Williams & Connolly LLP, located at 725 12th Street, NW, Washington, DC 20005, ATTN:
Jennifer Scott, Executive Director.
Plaintiff alleges upon information and belief that Defendant Unum Life Insurance
Company is the party obligated to handle plan enrollment and monitor FMLA status and
participation, administer claims and payment of benefits as well as to administer claims

denials to employees due to their coverage under the Williams & Connolly LLP Group
10.

11.

12.

13.

Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 6 of 52

Long-Term Disability Plan of which Plaintiff is a beneficiary. Unum also provides Risk
Management Services to Defendant WC related to this policy and is a Fiduciary.

Unum is the underwriter for Group Long Term Disability Policy Number 587561, issued
by Unum to Williams & Connolly LLP. This new service of Risk Management Services was
just added recently at the time of the last amendment although we are not sure of
exactly when that plan was finalized and put into action.

Plaintiff alleges upon information and belief that Defendant Unum Life Insurance
Company is the party obligated to handle plan enrollment and monitor any FMLA
participation, administer claims denials to employees due to their coverage under the
Williams & Connolly LLP Life Insurance Plan, of which Plaintiff is a beneficiary.
Defendant Unum also provides Risk Management Services to Defendant WC related to
this policy.

Unum is the underwriter for Group Life Policy Number 209934, issued by Unum to
Williams & Connolly LLP.

Unum is an insurance company authorized to transact the business of insurance in the
City of Washington DC, and may be served with process through the Commissioner of
the Tennessee Department of Commerce and Insurance, 500 James Robertson Parkway,
Suite 660, Nashville, Tennessee 37243-1131.

All of the acts and/or failures to act alleged herein were duly performed by and/or are
attributable to Defendants, individually, jointly or acting by and through their fiduciary

agents and employees.
14.

15.

16.

17.

18.

19.

20.

Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 7 of 52

Said acts and/or failures to act were within the scope of any agency or employment, or

were ratified by Defendants.

il. FACTUAL BACKGROUND

 

Williams & Connolly LLP is a law firm located in Washington, DC.

Plaintiff was employed by Williams & Connolly LLP (Defendant) as the Deputy Director
of Finance for 19 % years. Plaintiff began working as the Assistant Controller for
Defendant WC’s law firm on March 24, 1997. Plaintiff was promoted to the position of
Deputy Director of Finance on or around January 1, 2005. Plaintiff was often recognized
for her hard work, dedication and loyalty to her employer. She served as a valued
employee in the firm for many years.

Williams & Connolly LLP maintained and maintains group long-term disability insurance
for the benefit of employees, funded by Group Insurance Policy No. 587561, issued by
Unum to Williams & Connolly LLP.

Williams & Connolly LLP maintained and maintains group life insurance for the benefit
of its employees, funded by Group Insurance Policy No. 209394, issued by Unum to
Williams & Connolly LLP. That life insurance policy provides for ongoing coverage with
waiver of premiums in the event of disability.

Williams & Connolly’s provision of group insurance coverage constitutes an ERISA
welfare benefit plan.

Plaintiff is a participant or beneficiary of the Plan and is covered by the policies that

provide long term disability and life insurance benefits under the Plan.
21.

22.

23.

Case 1:19-cv-03055-KBJ Document 6 Filed 01/13/20 Page 8 of 52

Defendant Unum, is the Claims Administrator for the Williams & Connolly LLP’s Long-
Term Disability Plan and the Williams & Connolly LLP Group Life Insurance Plan and is
responsible for ensuring that the proper version of a “plan” is enforced on behalf of a
participant and that valid documentation is used to support all representations
regarding a claim. Unum is also responsible for ensuring that proper and timely FMLA
Designation Notices are returned to them as gatekeeper so they may make a legal
determination that a participant is covered by “FMLA” prior to enforcing the “FMLA
clause,” if applicable, which now requires that an employee’s benefits be cut off at the
end of FMLA. Unum has a very critical fiduciary role to play here with a duty to the plan
participants and yet appears to have a conflict of interest in that Unum also provides
Risk Management Services to Williams & Connolly LLP as of the most recent amendment
to the group disability plan, Amendment No. 19, a plan that | presume was made
retroactive to June of 2014. It is unknown when the amendment was actually prepared.
it is a known fact that the plan was never distributed to participants at large. Only if you
request a copy will you be given one.

29 USC Section 2611(4)(A)(ii)(I) provides that the term “employer” encompasses any
person who acts, directly or indirectly, in the interest of an employer to any of the
employees of such employer” and, accordingly, Unum is a proper defendant in this case.
Plaintiff does have a related case filed in the Eastern U.S. District Court of Tennessee for
‘Benefits Due,’ specifically for long-term disability benefits and life insurance benefits

which is now under consideration by the U.S. District Court in Tennessee, but this
24.

25.

26.

27.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 9 of 52

separate private case is being filed now due to Interference by the defendants under
FMLA, ERISA, and ADA.

On August 13, 2015, Plaintiff spoke with Sandy Reynolds, the HR Manager, about the
need to take leave to resolve her serious medical condition and Ms. Reynold’s highly
recommended that Plaintiff take FMLA leave instead of just vacation because of the
protections that it affords one. Ms. Reynold’s gave Plaintiff an FMLA request form to fill
out.

Plaintiff ceased work effective August 15, 2015, due to anxiety and depression.

On August 21, 2015, Plaintiff sent Ingram Barlow, her boss, an email message stating “I
know you will be out early next week, but just know | will be covering things for you. See
you on Thursday when you return.” Laurie Jackson responded by phone telling me to
wait until | am better. “Make sure you are okay. You have to do [what you have to do].
Let them decide. [You are] FMLA-protected.”

On 9/22/15, Defendant Unum’s notes reflect that Defendant Unum was stating the
following about what Defendant WC said: “ER asked that | remind EE that she does not
have to go into work on Friday.” Friday was 9/25/15 and Plaintiff's vacation was to have
run out around 9/24/15. Defendant WC was somehow aware that Plaintiff was
concerned that she might be fired by Friday 9/25/15 if she wasn’t approved for short-
term disability benefits as she hadn’t gotten FMLA approval or short-term disability
approval and her accrued vacation balance was running low. Interestingly, by the next
day on 9/23/15, Plaintiff’s short-term disability benefits were approved through

9/24/15.
28.

29.

30.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 10 of 52

Defendant Unum in their short-term disability plan notes on 9/22/15 makes clear that
Defendant WC knows how sick that Plaintiff is stating in the notes Candace Walsh
writes, “ER...reported that EE doesn’t seem to be in any condition to be working at this
time,” but just a month later that attitude changes as you will note below.

Not quite one month later on 10/14/15, Defendant WC is shown in Unum’s short-term
disability notes to be pressuring Unum to not extend Plaintiff's short-term disability
benefits any longer as Defendant WC told Candace Walsh to “leave EE a clear message
about her claim not being extended. | told EE | do leave clear messages advising what is
needed.” Candace Walsh didn’t seem to like another party interjecting themselves in
her business while she told Laurie Jackson that she does leave clear messages advising
what is needed and in this case she went ahead and approved the benefits despite
pressure from the Plan Sponsor, Plan Administrator and Fiduciary. Plaintiff thought that
Defendant WC was her fiduciary and supposed to be encouraging of appropriate and
needed benefits.

MISREPRESENTED FMLA LEAVE AND DOCUMENTS WITHHELD - Plaintiff took leave due
to these conditions under the Family and Medical Leave Act to determine what was
causing her serious health condition after being steered in that direction by Sandy
Reynolds of HR. Plaintiff had not seen any doctors at the time that she spoke with Ms.
Reynolds. Ms. Reynolds had promises of job and benefit protections and lured Plaintiff
into FMLA leave when she could have just taken vacation time. Based on these initial
promises, Plaintiff went ahead and completed the FMLA request form. Sadly, after

signing the form the HR Department had very little communication with Plaintiff and
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 11 of 52

Plaintiff was never told when FMLA would begin or end or what would happen after
FMLA ended. Plaintiff was not given any information on the FMLA leave. Regarding the
excerpt from Amendment No. 18 that adds the FMLA Clause which ends all benefits
once FMLA is over, Plaintiff never received any notice or documentation from the HR
department notifying her that FMLA was actually approved. There was never any
agreement or understanding about how benefits would work. Plaintiff should have
received a Designation Notice within 5 days of 9/4/15 when all information from two
doctors, Dr. Fischer and Dr. Chang, would have been received, but she didn’t.

Plaintiff was sorely treated by Defendant WC under FMLA. It was only way after the fact
in 2019 that Plaintiff found that none of the proper notifications were provided to her
including a FMLA General Notice, the FMLA Designation Notice, the FMLA Eligibility
Notice, the FMLA Rights & Responsibilities Notice, the FMLA Retroactive Designation
Notice nor was a FMLA Handbook provided. You couldn’t be kept more in the dark than
Defendant WC kept this Plaintiff, and these occurrences happened despite Defendant
WC knowing that Plaintiff has a serious illness which requires HR to “bear the burden of
proof” and to act in a heightened manner to ensure Plaintiff gets all of the information
that she needs. An employee who provides notice to HR of a medical condition that is,
or is likely to be, a FMLA-qualifying condition - even if that notice does not strictly
comply with the employer’s FMLA policy — will shift the burden to the employer of (1)
informing the employee of any applicable FMLA rights, and (2) how to exercise those
right (See Reeder vs. County of Wayne, Michigan). When Plaintiff asked HR for a copy

of the Long-Term Disability Plan Summary Plan Description around November 2015, she
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 12 of 52

was told that she would have to wait until after the Benefits Fair on November 18, 2015
to receive a copy. It turns out that this Summary Plan Description for the LTD Plan
contained very important information that Plaintiff had not been given about what
happens to benefits when FMLA ends and the fact that they come to an abrupt halt and
cease. When the Summary Plan Description of the LTD Plan was provided sometime
after that date, it was not complete and sadly, it omitted a key page that covered a
material reduction in benefits that wasn’t discovered by Plaintiff until sometime after
the second LTD denial on 9/30/16. The page omitted and concealed was the single most
important page, that being page EMPLOYER-3, which contained the language as follows:
“WHAT HAPPENS TO AN EMPLOYEE’S COVERAGE UNDER THIS POLICY WHILE HE OR
SHE IS ON A FAMILY AND MEDICAL LEAVE OF ABSENCE? We will continue the
employee’s coverage in accordance with the policyholder’s Human Resource policy on
family and medical leaves of absence if premium payments continue and the
policyholder approved the employee’s leave in writing. Coverage will be continued until
the end of the later of: 1. The leave period required by the federal Family and Medical
Leave Act of 1993 and any amendments; or 2. The leave period required by applicable
state law. If the policyholder’s Human Resource policy doesn’t provide for continuation
of an employee’s coverage during a family and medical leave of absence, the employee’s
coverage will be reinstated when he or she returns to active employment. We will not:
apply a new waiting period; apply a new pre-existing conditions exclusion; or require

evidence of insurability.”
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 13 of 52

Did you notice that in the boldface heading that it speaks of an EMPLOYEE’S
COVERAGE? Makes Plaintiff wonder why Defendant WC and Defendant Unum would
place this information under the EMPLOYER pages and not the EMPLOYEE pages. It
doesn’t make any sense as this is crucial information for the employee to have unless it
is done intentionally to mislead and misrepresent. Plaintiff was certainly caught off-
guard with this information which would have notified Plaintiff of a material reduction
in benefits that could be expected at the end of FMLA. Plaintiff wasn’t told this
information anywhere else along the way. Apparently, when Defendant WC and
Defendant Unum appear to have strategically created this Summary Plan Description for
Employees, they didn’t care whether a long-term disability plan participant might need
to know when FMLA would end and what would happen when it does end. Of course,
this was an intentional act of omission. This page clearly should have been marked as an
EMPLOYEE page because the contents reveal a material reduction (100%) in benefits at
the end of FMLA that was not explained anywhere else and ERISA requires that all
material reductions in plan benefits be spelled out in the Summary Plan Description and
not just the Plan Document. Plaintiff believes that the treatment that she has received
throughout the FMLA process should lead to her FMLA being deemed “FMLA DENIED,”
but with full protections going to the participant/plaintiff and then restore the lost
benefits to the Plaintiff and he family.

CONCEALMENT OF FMLA CLAUSE IN THE SUMMARY PLAN DESCRIPTION OF THE LTD
PLAN - Then after Plaintiff's requesting the Summary Plan Description for the LTD Plan

on November 16, 2015 in an email, Laurie Jackson suggested that “The Benefits Fair has
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 14 of 52

not happened yet. It is scheduled for this Wednesday November 18, 2015. | will mail you
the open enrollment memo as soon as it is finalized, as well as the group long-term
disability summary plan description.” Plaintiff did not make a record of when the
summary plan description was received, but it was some time after November 18, 2015.
It is interesting that more than three months after Plaintiff was told that she should
apply for FMLA and long-term disability, she had no information on FMLA and still had
to wait to get a summary plan description for the long-term disability plan. Then when
she did receive the summary plan description from Defendant WC, it was discovered
later that it was missing the material retroactive plan change, the FMLA clause, that was
made in the 2010 retroactive amendment, amendment no. 18. Plaintiff believes that
this clause that allows for a material reduction or 100% reduction in benefits was
intentionally concealed to delay its being found until after its damage was done. This
FMLA clause was essentially the “Trojan Horse” that both Defendant WC and Unum did
not want Plaintiff to know about. This alleged concealment represents Interference of
ERISA Rights Defendants. Clearly, the Defendants did not want Plaintiff to be aware that
her benefits would be ending on the last day of FMLA or they would not have concealed
such employee page in with the employer pages of the summary plan description. Nor
did they want Plaintiff to know what the last day of FMLA was as they did not want her
to return. Defendant WC and Defendant Unum worked together to keep Plaintiff in the
dark regarding FMLA and the related ERISA plans.

The decision to rescind coverage, based upon an improper amendment #18 that was

never distributed to participants in a timely manner; that was concealed from Plaintiff in
31.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 15 of 52

the Summary Plan Description of the LTD Plan; and that was made effective by way of a
false FMLA designation never provided to Plaintiff, was wrong. The decisions to deny
benefits based on that wrongful rescission were improper under the terms of the Plans.
The decisions to deny benefits and decision-making processes were mired in Bad Faith
Insurance Dealing and Self-Dealing.

BACKDATED AND CONCEALED AMENDMENT WITH FMLA CLAUSE ENDING BENEFITS AT
END OF FMLA - The reason for Unum’s denial on 9/30/16 was that, while they
considered Plaintiff disabled in mid-July 2016, they stated that she no longer had
coverage as it was rescinded on 9/28/16, just two days before the approval would have
otherwise been made, all the way back to 12/10/15. This FMLA clause ending benefits at
the end of FMLA was added to the Plan through a backdated amendment made
sometime after 2013 (because in 2013 the firm handed Plaintiff a 2008 version of the
Plan as the effective plan at the time that did not contain this clause) and made
effective all the way back to April 1, 2010. However, this plan amendment was never
distributed to Participants and when a Summary Plan Description of the Plan was
provided, it concealed the clause by leaving it out. ERISA requires that all material
reductions in plan benefits be included in the Summary Plan Description and cannot just
be left in the Plan because this is important information for Participants to know in

order to make proper plans.

Plaintiff was not allowed by Defendant WC to use her accrued vacation except as

Defendant WC demanded. She was only allowed to utilize two weeks of vacation and
32.

33.

34.

35.

36.

37.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 16 of 52

the rest was required to be held until termination. This is a violation under the
Americans With Disabilities Act.

Plaintiff filed a timely application for long-term disability benefits under the Plan on or
around November 9, 2015.

That application for benefits was denied by letter dated January 8, 2016 for medical
reasons.

FMLA END FINALLY ANNOUNCED - On January 13, 2016, Defendant WC’s HR Director,
Karen Gregory, sent an email to Plaintiff letting her know that her FMLA had now ended.
However, Plaintiff had never been told that FMLA had ever started. Even this email was
approximately one month after Defendant WC says that FMLA had ended on 12/10/15.
Defendant Unum did not even bother to mention that FMLA was over in their insurance
denial letter of 1/8/16 either. Defendant WC didn’t provide an FMLA end date either.
Nor did Defendant WC provide any information to Plaintiff as to what might have
changed now that “FMLA” was now over, except that Plaintiff was told that the firm
could not wait any longer and they were going to begin advertising to fill her position. .
Plaintiff's job was given away in January 2016 without an interactive process and during
Plaintiff's real FMLA period as properly calculated.

Meanwhile, Plaintiff had assumed that she was being kept on the benefits rolls for long-
term disability and life insurance coverage as was contractually agreed to by Defendant
Unum and Defendant WC, and since she had not heard or seen anything to the contrary.

Plaintiff timely appealed this LTD denial decision.
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 17 of 52

38. RESCINDING OF PLAINTIFF’S FMLA BENEFITS BASED UPON TWO KEY FALSE AND
IMPROPER ITEMS: A NON-EXISTENT FMLA DESIGNATION NOTICE AND AN
UNDISTRIBUTED FMLA POLICY ENDING BENEFITS: On 9/28/16, two days before
Defendant Unum was going to make their decision regarding Plaintiffs LTD benefit,
Defendant WC and Defendant Unum agreed although somewhat hesitantly as shown in
the Unum LTD notes that Plaintiff's FMLA was over on 12/10/15 and that her fully paid
LTD coverage should now be rescinded going back nine months to 12/10/15. Rescinding
in this manner was going to cause the Plaintiff to lose her LTD benefits so it was a major
step to take. Plaintiff had been found to have a disability and if Plaintiff had LTD
coverage then she would be approved, and if they rescinded it then she would not.
Plaintiff believes that the hesitancy over moving forward with the FMLA end date was
because there appears to have been no substantive documentation regarding such
participation and such end date as would be typical of an FMLA case; the plan
amendment invoking the rescission had been hastily put together and backdated to
2010 and the amendment #18 and #19 had never been distributed to plan participants
within the 210 day period that ERISA gives a plan and even the Summary Plan
Description of the LTD plan that was given to the Plaintiff specifically omitted any
reference to the FMLA clause. So there really was no clear plan language known to the
participants, and specifically not for this one, to cause this clause to be enforced on the
Plaintiff. So there were many reasons for Defendants to be concerned as is echoed in
the Unum LTD notes of 9/28/16. When reading the notes, you will see how Amy

Williams and Laurie Jackson keep going back to their minimalist records and checking
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 18 of 52

while probably buying time and looking for more authorizations to move forward in the
background. Normally, an FMLA participant would be given the decency of having an
FMLA Designation Notice and this was a requirement the last time Plaintiff checked,
especially if a participant is harmed in any way. However, in this case, a Designation
Notice does not seem to exist and Plaintiff can vouch that she never received one.
Despite this lack of a Designation Notice or even a Retroactive Designation Notice which
is like the FMLA contract confirming the FMLA dates of Plaintiff and establishing the
existence of the program, Defendant WC and Defendant Unum made the decision to
move forward to rescind Plaintiffs benefits in an unprofessional and might | say
fraudulent manner. Amy Williams of Defendant Unum referring to Laurie Jackson of
Defendant WC said in the LTD notes of Defendant, “She said that she researched her
system and verified the last day FMLA approved was December 10, 2015, so as of
12/11/15, she had no more FMLA. ER said they will likely ask for credit on premiums
beyond same date.” Plaintiff wonders why the Designation Notice was not being
referred to instead of “her system.” That’s because there wasn’t one and FMLA was
never effectively ratified. This is not how FMLA is supposed to be administered. This is
against FMLA regulations. In fact, Laurie Jackson says in the notes, “Laurie advised the
insured’s FMLA ran concurrent with her STD and she reached the max amount of FMLA
hours as of 12/11/2015. She also confirmed premiums were paid through this date.”
This is another error. Defendant WC ran Plaintiff’s FMLA concurrent with her short-term
disability benefit even though they never had a FMLA Designation Notice sent in a

timely manner to the Plaintiff. This goes against FMA rules and regulations if you don’t
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 19 of 52

bother to spell everything out in a Designation Notice. This means that Plaintiff should
have FMLA for a longer period than Defendant WC and Defendant Unum thought or
cared to admit. In fact, on 9/22/15 when Plaintiff wrote to her attorney M. Riselli, she
wrote that she was afraid of being fired for lack of short-term disability approval and her
vacation was about to run out on 9/25/15. Plaintiff should have known that if she had
FMLA that there should have been no reason for concern as she would still have the job
protection, but Plaintiff knew that she had never heard back from Laurie Jackson, the
person who administers the FMLA and Plaintiff never believed that the FMLA had been
made effective. Plaintiff only knew that she had been given verbal approval to take
some time off and Plaintiff knew that she was being charged vacation hours for her time
off while she was waiting for short-term disability to kick in. She didn’t need FMLA for
that. Additionally, Plaintiff did not know anything about FMLA because she had not been
given a single piece of information on FMLA besides the FMLA Request form and it says
very little. None of the required notices had been given to her to read. Plaintiff had
essentially made an offer to have FMLA when she signed the FMLA request despite not
being informed at that point, but because Defendant WC did not send a FMLA
Designation Notice in a timely manner five days after they had received all of the
necessary paperwork, it was never ratified. The Designation Notice had not been
received and Plaintiff had been harmed. Defendant WC and Defendant Unum should
have never so flippantly rescinded Ms. Holden’s coverage in the Williams & Connolly LLP
Group Long-Term Disability Plan and in the Williams & Connolly LLP Group Life

insurance Plan.
Case 1:19-cv-03055-KBJ Documenté6 Filed 01/13/20 Page 20 of 52

39. Around August 2016, Plaintiff was diagnosed with Neurological Disorder.

40. Nevertheless, by letter dated September 30, 2016, Unum upheld its denial, finding that

41.

42.

Plaintiff had become disabled by July 2016, but was not disabled prior to that, when her
coverage was still in force. However, the reduction in benefit coverage was due to that
backdated amendment #18 that was dated April 1, 2010 but just put into place in 2014
or 2015. The reduction in benefit coverage was due to Plan Amendment #18 and #19
that were never distributed to the plan participants. The reduction in benefit coverage
was due to that concealed FMLA clause in the Summary Plan Description for the LTD
plan given to Plaintiff in the Fall of 2015 to keep her in the dark. The reduction in benefit
coverage was not based upon the clear and plain language of the plan that was effective
at that time. This reduction in benefit coverage was based upon a lie. Plaintiff should
have received coverage.

Plaintiff was terminated without an interactive process by employer on 10/5/16 which is
a violation of the ADA.

IMPROPER FMLA END DATE: Much interference has occurred in this matter and that is
what this case is about. One area of FMLA interference happened when Defendant WC
miscalculated the FMLA end date of Plaintiff. The FMLA end date calculated by
Defendant WC was almost four months short of what it should be. Defendant WC says
that the FMLA end date is 12/10/15 and Plaintiff says that the FMLA end date is 4/7/16.
The reason for the difference is because short-term disability leave cannot be started
until it is approved and Defendant WC effectively started it right away through the

usage of Plaintiff's accrued vacation balance and then reversing the vacation usage once
Case 1:19-cv-03055-KBJ Documenté6 Filed 01/13/20 Page 21 of 52

the short-term disability benefits were approved. However, this is not proper. FMLA
regulations state that the short-term disability benefits must be approved and available
before they can be paid. So there can be no recapture of past vacation days in order to
speed up the FMLA/Exit process. Also, Defendant WC is trying to run the short-term
disability leave concurrent with the FMLA leave and you cannot do that if there is no
FMLA Designation Notice qualifying the leave. This is how Plaintiff arrives at a FMLA end

date that is almost 4 months later than that of Defendant WC.

43. ADA Interference — Plaintiff was not allowed to use her accrued vacation as it is
considered “active employment” and could have helped her to gain a benefit in the LTD
and Life Insurance plans prior to being terminated if she had also been given the benefit
of an interactive process. Instead, five days after Plaintiff's LTD benefit was denied,
Plaintiff received a letter from her employer informing her of her termination and LTD

denial all at the same time. The letter from Defendant Unum came the next day.

CAUSES OF ACTION

44. Plaintiff seeks redress as a result of Defendants’ actions, as follows:
COUNT | — INTERFERENCE WITH THE EXERCISE OF FMLA

45. PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

46. INTERFERING WITH, RESTRAINING, OR DENYING THE EXERCISE OF FMLA
Case 1:19-cv-03055-KBJ Documenté6 Filed 01/13/20 Page 22 of 52

According to the Court, an FMLA interference claim has only two requirements: (1) that
the employer somehow interfered, restrained, or denied the exercise of FMLA rights,

and (2) that the interference directly resulted in monetary loss to the employee.

On August 26, 2015, Plaintiff needing to take some time off for a serious medical
condition completed the FMLA Request form and returned it to Laurie Jackson, the
Benefits Administrator at Williams & Connolly LLP, as had been encouraged. For some
reason Defendant WC did not seem to want to just take regular vacation. Defendant WC
through Sandy Reynolds basically lured Plaintiff into FMLA with promises of job and
benefit protection. Plaintiff had not been to any doctors yet, but was told that she
needed to see two and get a medical diagnosis. Plaintiff made sure to see two doctors
as was requested and have them complete the medical certifications. While Plaintiff did
everything necessary to meet the requirements for FMLA, she never received any
individualized notifications about FMLA such as the Designation Notice, the Eligibility
Notice, the Rights & Responsibilities Notice or the Retroactive Designation Notice, or the
FMLA Handbook, nor offered any type of leave agreement or be provided with any of
the various employer plans’ information that relates to FMLA. Plaintiff knew very little
about what FMA even was. Clearly, FMLA was misrepresented to Plaintiff as you will see
in the end it did not provide either job protection or benefit protection. Plaintiffs job
was given away during her FMLA period before she even knew whether or not she
would be able to return. Plaintiff has still not received a Designation Notice or

Retroactive Designation Notice or any of the required individualized notices. Plaintiff
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 23 of 52

was left completely in the dark as to how FMLA worked and what her rights and
responsibilities were under FMLA. This is despite Plaintiff asking for information and
requesting in an email to Laurie Jackson on 11/12/15 that the Firm “please let me know
any changes which you are aware of that | should also know about.”

By virtue of Defendant WC never sending Plaintiff an FMLA Designation Notice
qualifying her leave as FMLA leave and Plaintiff not getting any of the requisite notices
and related employer-provided plan information and Plaintiff suffering harm from these
actions or lack thereof; Plaintiff was prejudiced by a lack of FMLA notice. Plaintiff
believes that she was denied FMLA leave. Plaintiff was never officially told she was
approved for FMLA; was never given her FMLA end date until after her second LTD
denial of LTD benefits which was based upon that FMLA end date; was never provided
any type of interaction prior to being terminated after FMLA and ADA leave. While yes,
there was a passage of time encompassing what should have been FMLA leave,
Defendant WC’s HR Department did not meet the requirements of the DOL Wage and
Hour Division with respect to their handling of the FMLA leave and harm was done.
Plaintiff lost her long-term disability benefits and life insurance because the FMLA clause
amendment was backdated and its summary plan description was concealed from
Plaintiff. The FMLA clause requires that all benefits cease upon the end of FMLA, but
this appears to be something new that the firm is doing and there was some sort of an
attempt to keep Plaintiff from knowing about it.

As a direct and proximate result of the aforementioned interference exposed through

FMLA denial and restraint by the actions of Defendant WC and Defendant Unum in
47.

48.

Case 1:19-cv-03055-KBJ Documenté6 Filed 01/13/20 Page 24 of 52

failing to provide benefits for Plaintiff's disability, Plaintiff has been damaged in the
amount of $1,370,636 in the LTD Plan and $337,535 in the Life Insurance Plan. In the
Kalamazoo County Road Commission case, it illustrates that employer will lose FMLA
cases due to misrepresentation if the employee handbook is wrong “on the law” or is
missing information. in this case, there was no FMLA handbook provided. This was truly

a lean and mean FMLA program without much to offer.

COUNT II FMLA NOTICE VIOLATIONS 29 CFR 825.300
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
FMLA NOTICE VIOLATIONS — Under the FMLA regulations, by being an employer
required to offer FMLA where applicable, it is incumbent on Defendant WC to comply
with the FMLA regulations and therefore Defendant WC was obligated to provide
Plaintiff with all of the FMLA Rights and Protections that the law allows and that means
Plaintiff being given the opportunity to be fully informed by way of the FMLA
notifications mandated in the law, as well as be given any employer-provided
information that relates to FMLA, i.e. FMLA Handbook, Summary Plan Descriptions for
the Cafeteria Plan, Summary Plan Descriptions for all of the employee health and
welfare benefit plans which are impacted by FMLA, such as health, long-term disability
and life insurance and any other pertinent information. To usurp these regulations,
allows for potential manipulation, deception and obfuscation by Defendant WC and its

affiliates like Defendant Unum as we have in this case.
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 25 of 52

Defendant WC failed to provide the requisite individualized notifications required by
FMLA regulations, including the Designation Notice, the Eligibility Notice, The Rights &
Responsibilities Notice and the Retroactive Designation Notice. 29 CFR Section 825.300
— Employer Notice Requirements. These notifications essentially represent the contract
that is FMLA. Without receipt of the notifications, the Plaintiff is left at the mercy of her
employer to do the right thing.

FINANCIAL HARM ARISING FROM WITHHOLDING OF NOTICES: Plaintiff was harmed
financially by the lack of all of these aforementioned notices. The withholding of all of
the notifications and documents that pertain to Plaintiff's alleged FMLA period allowed
for Defendant WC to interfere with Plaintiff's FMLA rights and at the same time have
possession over the documents and the opportunity to continue to change or modify
the information and work on retroactive changes to implement a strategy to fully insure
that Defendant WC and Defendant Unum would not be subjected to providing long-
term disability benefits to the Plaintiff. Since Defendant WC did not ever lay out the
contractual terms of FMLA and how it interplayed with other plans during the FMLA
period and the unpaid leave period, Defendant WC and Defendant Unum were able to
continue to make modifications to fit the situation or just continue to withhold
important information. Despite Plaintiff first being told about FMLA and long-term
disability coverage on August 13, 2015 and being encouraged to apply for FMLA, she did
not receive any information on FMLA for her records except for an FMLA request form

to complete.
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 26 of 52

Plaintiff's harm from the lack of proper FMLA individualized notifications such as the
Designation Notice, the Eligibility Notice, the Rights & Responsibilities Notice, the
Retroactive Designation Notice and the Employer-FMLA related documents was realized
when she found out the truth about what had been concealed from her for so long. Had
Plaintiff known of the FMLA dates, she could have better planned her leave such that
she would not have ended up in this situation. On or around 10/7/16, Plaintiff received
the second LTD denial letter from Unum and found that the denial was due to a lack of
coverage as a result of the end of FMLA something that Plaintiff was totally unaware of.
Plaintiff later found in the Unum notes that there was a coverage rescission done on her
behalf that had just occurred on 9/28/16, something Plaintiff had never been informed
of. The rescission went back retroactively nine months to 12/10/15, costing Plaintiff
financially in substantial lost benefits for both long-term disability benefits (about to be
approved in two days) and life insurance coverage to protect her family. Plaintiff had no
idea that her benefits ended at the end of FMLA as this information was concealed from
her when the Summary Plan Description was sent to her around late November 2015.
Additionally, the Plan Amendment that created this FMLA Clause was Plan Amendment
#18 and it appears to have been created just before Plaintiff's long-term disability
application and backdated about four years to April 1, 2010.

WOULD PROPER FMLA NOTIFICATIONS HAVE EVEN MATTERED? The answer is yes!
Let’s pretend for a moment that Plan Amendment #18 of the Williams & Connolly LLP
Group Long-Term Disability plan had been created properly to include the FMLA clause,

and let’s pretend that the clear language of the policy had been properly distributed to
49.

50.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 27 of 52

plan participants and that Plaintiff had been given all of the proper FMLA notifications
including a FMLA Designation Notice reflecting the FMLA dates; had Plaintiff known
upfront about the FMLA clause, and had all of the proper notifications otherwise, she
would have known that “time was of the essence” and she could have managed her
leave differently. She could have attempted to move much more quickly to have doctors
complete their testing and diagnoses, possibly by going for in-patient hospital care,
where the documentation and analysis can be better and handled by a team of doctors

as opposed to just one. Damages TBD.

COUNT Ill — Job Protection During FMLA
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Plaintiff's job was not protected during her 12 weeks of FMLA as an invalid end date was
used for FMLA. Defendant WC states that the FMLA end date is 12/10/15 and Plaintiff
states that the FMLA end date is 4/7/16. The difference is due to Defendant WC using
the Plaintiff's vacation pay for over a month in order to pay her once she went on leave
and then once her short-term disability benefit became approved, Defendant WC
reclassed the vacation pay back to its original balance and charged short-term disability
thus speeding up the passage of FMLA time and, in effect, shorting the FMLA
protections that the Plaintiff would have otherwise had. FMLA does not allow a
company to do this. FMLA states that short-term disability pay must be “approved and

available” before it can be used. Short-term disability pay was not approved until
51.

52.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 28 of 52

9/23/15 and then did not get paid out until the next payroll that goes from 10/1/15-
10/15/15. Short-term disability pay goes from 10/1/15 until approximately 12/16/15.
Then FMLA starts on 12/17/15 and runs through 4/7/16. The reason that FMLA and
Short-Term Disability cannot run concurrently is because the employer appears to have
never prepared an FMLA Designation Form which is required in order to run the two
leaves concurrently and this definitely becomes an issue if the Plaintiff is harmed by the
FMLA process according to FMLA regulations. 29 CFR 825.207(d).

As a result of all of this, Plaintiffs employer notified Plaintiff on January 13, 2016 that
“Due to business needs, we are unable to hold open your position any longer and will
proceed to fill it. You will remain on unpaid leave status for now.” When Defendant WC
wrote this email, they apparently had not taken into consideration the FMLA rules on
when short-term disability must start and what an employer must do in order to run
FMLA leave concurrently with Short-Term Disability leave. Therefore, Defendant WC
gave away Plaintiff’s position during her FMLA period, a period during which her job was
supposed to have been protected. Damages for having given Plaintiff's job away during

its protected period remain to be determined.

COUNT IV — FMLA ACCRUED VACATION
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Defendant WC miscalculated the FMLA end date of Plaintiff by ignoring the FMLA
regulations regarding when short-term disability payments can begin. FMLA says they can

only begin once approved. Defendant WC paid Plaintiff vacation pay initially and through
53.

54.

55.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 29 of 52

the end of September 2015 and then when her short-term disability payments were
approved, they restored the vacation balance and called the earlier time short-term
disability leave even though it really wasn’t at all. To make matters worse, Defendant WC
then ran FMLA concurrent with the adjusted short-term disability dates to further shorten
Plaintiff's protected time. Running the two leaves concurrently would have been fine, but
Defendant WC never provided Plaintiff with a Designation Notice. Plaintiff believes that a
Designation Notice does not even exist. Because of the lack of notice, FMLA rules and
regulations do not allow FMLA to run concurrent with short-term disability leave. The
amount of accrued vacation that is due to Plaintiff according to the corrected FMLA

end date is 53 hours for the additional days of FMLA that were accrued between
December 10, 2015, the FMLA end date by Defendant WC and April 7, 2016, the correct

date of FMLA based upon FMLA regulations. This amounts to $6,115.

COUNT V — FMLA LIQUIDATED DAMAGES

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

The amount of liquidated damages determined thus far for FMLA amounts to
$1,714,276 and is the sum of the lost LTD benefit, the lost life insurance benefit, and the

lost vacation accrual.

COUNT VI - ADA Violation re Not Being Allowed To Use Vacation During Medical Leave

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
56.

57.

58.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 30 of 52

To be protected by the ADA, one must have a disability, which is defined by the ADA as a
physical or mental impairment that substantially limits one or more major life activities,
a person who has a history or record of such an impairment, or a person who is
perceived by others as having such an impairment. While Plaintiff was at the firm and as
her health deteriorated, she was seen as having such an impairment which limits one or
more major life activities. While on leave, Plaintiff was diagnosed with having a
neurological disorder that substantially limits one or more major life activities.
ACCRUED VACATION - Around November 2015 and during Plaintiff's requested FMLA
leave, Plaintiff inquired of Defendant WC’s Benefits Administrator, Laurie Jackson,
whether Plaintiff could elect to use her remaining accrued vacation of over one month’s
time as paid leave when other paid leave is exhausted. Ms. Jackson responded that It is
not a policy of the firm to allow such, and Defendant WC must hold the pay until
termination of Plaintiff's employment, but this was in violation of ADA regulations
which allow an employee to use their own accrued paid vacation, as-needed, when an
employee’s disability necessitates it. The ADA statute related to not making reasonable
accommodations to an employee with a disability can be found at 29 CFR Section

1630.9.

COUNT Vii — ADA — TERMINATION WITHOUT AN INTERACTIVE PROCESS
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Plaintiff was terminated from the position that she held for almost twenty years without

an interactive process on the part of the firm. Had Plaintiff been given the decency of
59.

60.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 31 of 52

the interactive process along with the ability to use her own accrued vacation, then at
the end of her medical leave she could have used the vacation as “active employment”
in order to gain approval of the long-term disability insurance despite all of the other
roadblocks. Under the ADA, the employer still must engage in an interactive dialogue to
determine the feasibility of any medical leave, weighing the employee’s need for leave
and its expected duration in the undue hardship analysis. Defendant WC did not include
Plaintiff in any discussions and also terminated without any interaction. Claim is for

termination without an interactive process while suffering a disability. Damages TBD.

COUNT Vill — ADA — LACK OF ACCOMMODATION FOR TWENTY YEAR SERVICE

AWARD

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Plaintiff was terminated on October 5, 2016 without an interactive process and would
have reached her twenty-year anniversary with the firm on March 24, 2017, but in the
end Plaintiff was several months shy of her twenty-year service award of $20,000.
instead of making accommodations due to Plaintiff's disabling condition, Defendant WC
planned ahead and decided to set up new rules on September 19, 2016 that said that as
of June 1, 2016 anyone that enters into LTD status shall no longer accrue any time
towards their service award. While Plaintiff never made it to LTD status, she was within
six months of achieving her 20-year and $20,000 service award, but had to forfeit it

entirely. Some other firms recognize a disability and the difficult situation that a person
61.

62.

63.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 32 of 52

can find themselves in through sickness and aging and they go ahead and make an
accommodation to help that person over the hurdle when that seems fair. Sometimes
ADA requires it. The ADA statute related to employers needing to make reasonable
accommodations to an employee with a disability can be found at 29 CFR Section

1630.9. Damages for lack of accommodation $20,000.

COUNT IX — FAILURE TO INFORM: MISSING SUMMARY PLAN DESCRIPTION FOR
COBRA PLAN AT TIME OF COBRA ELECTION

Pursuant to the Consolidated Omnibus Budget Reconciliation Act, Defendant WC is

required to provide a copy of the Summary Plan Description of the Choice Plus 100/80

UnitedHealthcare PPO Active Plan which includes the COBRA rules. Plaintiff never

received this information on or around October 5, 2016 when she was terminated, and

instead did not receive the information until requesting it in 2019.

COUNT X — INTERFERENCE WITH ERISA RIGHTS RE DISTRIBUTION OF
SUMMARY PLAN DESCRIPTIONS

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

The allegations under ERISA include the following plans: Employee Benefit Welfare Plans
under ERISA such as the Williams & Connolly LLP Group Long-Term Disability Plan, the
Williams & Connolly LLP Group Life Insurance Plan, the Williams & Connolly LLP Choice
Plus 100/80 United Healthcare PPO Active Plan, and the Williams & Connolly LLP

Benefits Plan. Plaintiff's understanding is that ERISA requires that the plans be
64.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 33 of 52

distributed at plan inception; within 210 days after the end of a year in which a plan
amendment is made effective and on a periodic basis thereafter. Plaintiff can vouch for
this not being done for the last ten years that she was at the firm. These plans have not

been distributed according to ERISA guidelines. Damages TBD.

COUNT Xi — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS RE

DISTRIBUTION OF SUMMARY OF MATERIAL MODIFICATIONS
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Summary of Material Modification have not been prepared and distributed according
to ERISA guidelines for the Williams & Connolly LLP Long-Term Disability Plan. This
includes when a material reduction in benefits for the Controller Group occurred and
the LTD benefit went from 100% to 60%, apparently. It is currently unknown when the
reduction was actually made, but notice of it was not distributed to participants. This
also includes when a material reduction in benefits included in the Summary Plan
Description for Amendment #18 made effective on April 1, 2010. This FMLA clause
which affected those participating in FMLA now find their benefits terminated at the
end of FMLA unbeknownst to them. None of these material changes or modifications
were distributed to participants as required by ERISA. When Plaintiff asked Defendant
WC for a copy of the Summary of Material Modifications for the LTD Plan, Karen
Gregory of HR wrote Plaintiff in an email and stated that the firm doesn’t have any
documents by the name of Summary of Material Modifications. .” Instead of complying

with ERISA, Defendant WC sought to keep this information to themselves. Concern for
65.

66.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 34 of 52

participants finding out about these material reductions in benefits and wanting to
know why they were not told about the reduction in benefits is surely the reason why
Defendant WC demanded that Defendant Unum delete their original statements about
Plaintiff belonging in the “Controller Group” from the Unum long-term disability notes
which are supposed to be permanent and why one or both of these parties directed that
the CD-ROM’s be modified to remove any reference to Ms. Holden being in the
Controller group, they did not want their Deputy Director of Finance who was a former
auditor to be looking into matters. These are violations of the ERISA reporting

guidelines. Damages TBD.

COUNT Xil - ERISA — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS RE

REPORTING OF MODIFICATIONS ON THE SUMMARY PLAN DESCRIPTION
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
When the firm prepares a new amendment, they arrange it so that a participant looking
at the Amendment doesn’t see a listing of the changes made, but instead sees in each
case the following sentence: “The entire policy is replaced by the policy attached to
this amendment.” This is not helpful at all to a participant who wants to know what
changed. This is a violation of the ERISA reporting requirements as the material

modifications are required to be listed. Damages TBD.

COUNT Xill— INTERFERENCE WITH ERISA RIGHTS RE MISREPRESENTATION OF FMLA —

SECTION 510
67.

68.

69.

70.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 35 of 52

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Plaintiff as never received a copy of a FMLA Designation Notice or a request for
allowance of a Retroactive Designation. Plaintiff alleges that Defendant WC must have
created some form of approval or designation notice that they did not provide to
Plaintiff and passed that off as legitimate to Defendant Unum or just ignored the FMLA
regulation altogether and omitted that step. Nonetheless, Plaintiff has never received
either a FMLA Designation Notice or a FMLA Retroactive Designation Notice which she
should be entitled to under the law if someone is claiming that she had FMLA leave. This

claim represents a misrepresentation or falsification of documents.

COUNT XIV — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS — SECTION 510
~— BACKDATING OF RETROACTIVE PLAN AMENDMENTS BEYOND PROPER DATE
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
With the backdating of Amendment #18 of the Williams & Connolly LLP Group Long-
Term Disability Plan from being created sometime in 2014 or 2015 to being made
effective on April 1, 2010, a serious breach occurred. There is no good reason to back a
plan amendment to a date so far removed from the present unless you are making an
attempt to deceive. It appears that the Plan Sponsor was attempting to cover up the
FMLA clause that was new to the plans, but made to look quite old. Besides this
attempt, it appears that another plan amendment was likely backdated when the same

plan reduced its benefit coverage percentage from 100% of pay to 60% of pay without
71.

72.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 36 of 52

notifying all participants. Plaintiff has yet to see the plan amendment wherein this

change occurs.

COUNT XV — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS: RETROACTIVE PLAN
MODIFICATION IN THE LTD PLAN CAUSING A MATERIAL REDUCTION IN BENEFITS TIED
TO END OF FMLA WAS “CONCEALED” IN THE SUMMARY PLAN DESCRIPTION

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Around late November 2015, Defendant WC’s Benefits Administrator, Laurie Jackson,
provided Plaintiff with a copy of what she was told was the effective long-term disability
plan Summary Plan Description to be used for her claim. However, now Plaintiff has
come to realize that the copy of the Summary Plan Description for the Williams &
Connolly LLP Group Long-Term Disability Plan that she was given did not include the
“FMLA clause” or the modification related to the “material reduction in benefits” in Plan
Amendment No. 18 which was prepared and made retroactive to 2010 despite
appearing to have been prepared around 2015. Plaintiff only received a copy of
Amendment No. 18 in the summer of 2019 when she made a request to Plaintiff's
attorney in Tennessee to see if he could access the amendment made prior to
Amendment No. 19. Unum did provide Plaintiff's attorney with a copy. Plaintiff had
requested a copy of the effective Summary Plan Description in late 2013 for a personal
insurance review by Plaintiff’s insurance broker at Howard Phillips & Co. and was given a
plan dated 2008 which did not contain the FMLA clause. This makes Plaintiff believe that

the new LTD policy made effective retroactively to April 1, 2010 must have been
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 37 of 52

prepared in 2014 or most likely in 2015, at the earliest, and it would be improper to
distribute a plan amendment that is made retroactive four to five years into the past.
While Defendant WC never distributed their plan amendments for the Employee Benefit
Welfare Plan to participants unless asked,it turns out, Defendant WC still had the
responsibility to do so under ERISA and to prepare the amendments with that
requirement in mind. While Plaintiff has never received a copy of the plan and plan
amendment for the Williams & Connolly LLP Group Life Insurance Plan, Plaintiff has
reason to believe that these same claims related to the group disability plan also relate
to the group life insurance plan as coverage was also rescinded for the group life plan
going back nine months to the end of FMLA leave.

Defendants conspired to conceal key and required ERISA information from the Plaintiff
regarding when a material reduction in plan benefits would occur in the Williams &
Connolly LLP Group Long-Term Disability Plan and in the Williams & Connolly LLP Group
Life Insurance Plan and all other ERISA benefit plans at Williams & Connolly LLP. That
key information is what has been termed the “FMLA Clause” which is located on page
EMPLOYER-3 and has been omitted from the version sent to Plaintiff in the Fall of 2015
and in the Summer of 2019. Let me state that the EMPLOYER-3 page was included in a
January 2016 version sent by Defendant Unum to Plaintiff’s attorney. Plaintiff is not sure
why there are two different versions and that she got the one with the omission.
However, at the point that Plaintiff's attorney received his copy of the SPD, Defendants
knew that FMLA was already over and Plaintiff would not get to see the reference to the

material reduction in plan benefits at the end of FMLA until it was already too late to
73.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 38 of 52

take any kind of action. At this point, all the damage to Plaintiff would have been done.
In each of the versions sent to the Plaintiff, Defendant WC has sent to Plaintiff a version
that does not contain page EMPLOYER-3 despite the page referencing EMPLOYEE in its
header. The page is clearly meant for employees and because it references a material
reduction in plan benefits ERISA requires that it be a part of each Summary Plan
Description. When comparing the copy with the EMPLOYER-3 page showing versus the
copy where it is not included, even the TABLE OF CONTENTS has been modified on the
copy with the omission. It is modified so that there is absolutely no reference to page
EMPLOYER-3. Since Defendant Unum acts as Defendant WC’s Risk Management
Consultant and provides Risk Management Services to Defendant WC, one can only
imagine that this might be one of the tricks up their sleeve that they have recently

implemented.

COUNT XVI — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS — “WRONGFUL
RESCISSION” OF LONG-TERM DISABILITY COVERAGE THROUGH FRAUDULENT
INTERFERENCE WITH ERISA RIGHTS — SECTION 510

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

On 9/28/16, Defendant Unum and Defendant WC conspired to move forward with the
wrongful rescission of Plaintiff's long-term disability coverage. Because the rescission
was only two days away from the benefit otherwise being approved on 9/30/16, the
plan states that both parties are required to approve the rescission in that instance and

that is why this is a co-fiduciary interference with ERISA rights. The reason that the
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 39 of 52

rescission is wrongful is because of the following reasons: a) FMLA misrepresentation
and concealment of required information - FMLA was never properly approved and
carried out and was not what Plaintiff was told it would be and should be considered
effectively denied. Plaintiff had no information on the FMLA program. She had no
individualized notices such as the Designation Notice, the Eligibility Notice, the Rights
and Responsibilities Notice and the Retroactive Designation Notice. See Plaintiff's email
dated 9/22/15. Plaintiff thought she was about to be fired on 9/22/15, about four weeks
into the FMLA, because she had been given no documentation of any sort that would
have led her to believe that she had the protections of FMLA and that firing could have
easily happened. Defendant WC just thought it would keep its options open for as long
as it could and they didn’t want to let Plaintiff know her FMLA dates or benefit
information. Defendant’s goal appears to have been to ensure that Plaintiff does not
return to the office and they wanted her to depart without any long-term disability
benefits. Plaintiff has been harmed by this lack of notice as she could have handled her
leave differently if she had known that her benefits were all going to be stripped from
her retroactively back to the last day of FMLA. There is no doubt that in reality FMLA
was DENIED. b) Plaintiff was willing to attempt FMLA and, yes, she did sign a FMLA
request form, but she didn’t hear a peep from anyone after that and she apparently
bought a bunch of lies because that is what she received back only a LTD Summary Plan
Description that contained key omissions confusing EMPLOYER with EMPLOYEE and
placing what should be an EMPLOYEE page onto page EMPLOYER-3 by way of an

attempt to conceal. No participant should be treated in this manner. Plaintiff is horrified
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 40 of 52

that this law firm would treat her this way after a long history with the firm that Plaintiff
had thought had been a positive one. c) There are two plan amendments to the
Williams & Connolly LLP Group Long-Term Disability Plan were Amendments #18, dated
August 16, 2010, and Amendment #19, dated June 26, 2014. Neither of these
amendments were properly distributed to Participants within 210 days after the end of
the year in which they were made effective so these amendments are not the plain and
clear language of the Plans according to ERISA. Even the copy the Plaintiff requested and
received was concealing material reductions in benefits, meaning a reduction of 100%,
that should have been included according to ERISA. d) Suspicious Backdating of Plan
Amendment — Also, it’s very suspicious how in late 2013 when Plaintiff was having her
insurance broker Howard Phillips & Co assess her insurance coverage that Plaintiff
requested a current Summary Plan Description of the LTD Plan and received a copy
dated 10/16/2008, but in 2015 when Plaintiff was attempting to apply for long-term
disability benefits it turns out that there is a version of the LTD Plan dated April 1, 2010.
Why wouldn’t Laurie Jackson have given me the April 1, 2010 version instead of a 2008
version which goes back an additional two years? A mistake? It’s not because Ms.
Jackson made a mistake, it’s very likely because there has been a new retroactive
agreement put together that was backdated to make it appear like it has been around
for longer than it really has been. Well, that is improper too because this version could
never have been distributed within 210 days after the end of the year in which the

Amendment was made effective. It’s a mathematical impossibility because too much
74,

75.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 41 of 52

time has already passed. So that is another reason why this Plan is unenforceable.
Damages TBD.
COUNT XVII — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS RE “WRONGFUL
DENIAL” OF LTD INSURANCE AND LIFE INSURANCE — SECTION 510
PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Based upon the wrongful rescission of long-term disability benefits which Defendant WC
and Defendant Unum engaged in, there was no doubt but that Defendant Unum, the
Claims Administrator, was going to send Ms. Holden a denial letter regarding her long-
term disability benefits. Defendant Unum did have one last opportunity to straighten
out the matter, but decided to continue the charade and deny Ms. Holden and her
family the benefits that she had worked for over almost twenty years to have just in
case she ever needed them. Sadly, Defendant WC was aware of these circumstances
and stood idly by. The wrongful denial is based upon the misrepresentations of FMLA,
the withholding of summary plan descriptions from participants, the backdating of plan
amendments to make them more obscure, the omission of pages in the summary plan
descriptions concealing key information, and the wrongful rescission of Plaintiff's long-

term disability benefits and her life insurance benefits. Damages TBD.

COUNT XVIII — CO-FIDUCIARY INTERFERENCE WITH ERIA RIGHTS RE
CONCEALMENT OF PROPER CLASS DESCRIPTION AND CONCEALMENT OF 40%
REDUCTION IN WILLIAMS & CONNOLLY LLP GROUP LONG-TERM DISABILITY PLAN FOR

THE CONTROLLER GROUP — Section 510
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 42 of 52

76. PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

77. Around November 2015, Plaintiff requested a copy of the claims activity notes from her
long-term disability file. This file was sent to Plaintiff in the format of CD-ROMs. When
Plaintiff received the CD-ROMs, she reviewed them and made a few copies of the pages
that she thought most useful. The page most interesting was where Unum had reviewed
her title and job description and then made the determination that Plaintiff should be
classified in the Controller Group. Plaintiff agreed with this classification as it made
complete sense and was in line with the hard work that Plaintiff was doing as Deputy
Director of Finance. Plaintiff was pleased with this because she had known since she
started with the Firm in 1997 that the Controller group was part of the group that would
get a 100% benefit if they were in need of and qualified for long-term disability benefits.
There were many groups like this and the determination was supposed to be based not
upon who you were, but be based upon your job description. This way you cannot be
discriminated against. However, by the next iteration of the claims activity notes that
Plaintiff received after Plaintiff was denied LTD benefits in January 2016, Unum was now
stating that Plaintiff should be in the “All Employees Not Eligible In Another Group,” a
group that only gets a 60% benefit. Any reference to Plaintiff being in the Controller
group was now gone. The only reference of interest related to this that Plaintiff could
find in the Unum notes was found on a page entitled Claim Action Plan — Contractual —
Pre-Existing/C of C. The items with information under Continuation of Coverage were
“Our Agreement Date of 4/1/2003;

Class Description ~ Our agreement: “All Employees not eligible in another group”
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 43 of 52

Minimum Hours — 22.5 hours

Then on the backside, under notes to file, it says:

Subject: Attn: DBS: PEG#6 confirmed

Priority: No

Status: Completed

Notes: 1) OTC to ER for policy info @ 202-434-5604

ER advised that EE is classified under all other employees PEGH6

Created by: Picard, Tyler

Create Date: 11/09/2015

Create Site: Portland

What Plaintiff gleens from this page of long-term disability plan claims activity notes
from Unum is that Laurie Jackson who can be found at the number in the notes, 202-
434-5604, contacted Defendant Unum to tell them that Plaintiff is to be in the “Other
Employee Group.” Once again, Defendant WC appears to have pressured Defendant
Unum, the Claims Administrator, to do what is not in the best interest of the participant.
Defendant Unum had initially made the determination of what group that Plaintiff
should be in based upon her job description that Defendant WC gave to them.
Defendant Unum, Plaintiff believes, made the correct classification originally, but it
appears that because of pressure from Defendant WC, Defendant Unum has changed
their minds and placed Plaintiff into a lesser category. This is why there is a special
“contractual agreement” on 11/9/15 between the two on this point. Lastly, on this

point, Plaintiff should let the Court know that her CD-ROM was a read-writeable CD-
78.

79.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 44 of 52

ROM it turns out and it was modified by somebody over the air waves to remove the
language that Plaintiff had originally seen and replace it with information stating that
Plaintiff will be in the “Other Employees” group. This is a lesson to all to never accept a
CD-ROM from an insurance company as they can have the information changed by a
stealth operator and then it is only your word against theirs.

Damages amount to $1,395,105.

COUNT XVIV — CO-FIDUCIARY INTERFERENCE WITH ERISA RIGHTS — TAMPERING WITH
PLAINTIFF’S CD-ROM WITH NOTES RECEIVED FROM UNUM

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:
Plaintiff received a CD-ROM with notes from Unum around November 2015. She was
originally given a choice by Unum to have a paper version of the claims activity or a CD-
ROM and at the time Plaintiff thought that a CD-ROM would be a good idea. She no
longer believes that to be the case. However, there was only one bit of information on
the CD that was of real interest and Plaintiff printed out a few copies of the
information and that was the notes wherein Unum made clear that they had reviewed
my title and my job description and they had placed me into the “Controller group” as
they have the capacity to do so based on their position as Claims Administrator.
Apparently, Defendant WC blew up over this one because after that they went to great
lengths to remove any reference that could be found to those assertions, including on
my CD-ROM. It turns out that Plaintiff was sent a read-writable CD-ROM and,
apparently, one or both of these defendants went in and modified the language so that

Plaintiff could not reprint it as it had been before and modified the language so that
80.

81.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 45 of 52

Unum’s determinations about Plaintiff being classified in the Controller Group were
missing. Additionally, Defendant Unum had to be involved because they also went in
and modified the claims activity notes that they had provided me. There’s an internal
note included on the new version of claims activity notes that says something about
their having locked down their system so that analysts can’t make changes any longer.
Weil, regardless the information is no longer there, yet that does not change the fact
that Plaintiff should be in the Controller group based upon the original belief of Unum.
Plaintiff worked exceedingly hard in that role for almost twenty years and kept things in
great order and | deserve to be in the correct group based on my job description and the
heavy workload that | carried. Around the time of the changes in November of 2015,
Unum changed my group to the “Other Employees” group and entered into a special
contract with Unum regarding this change. So Unum and Williams & Connolly LLP have a
contractual agreement to state that | should be in the Other Employees group. Plaintiff
guesses that this is to document that ERISA came up with a different answer but was

pressured into looking the other way against Plaintiff’s best interests. Damages TBD.

COUNT XX — INTERFERENCE WITH ERISA RIGHTS RE PRESSURING UNUM TO
DENY COVERAGE — WC

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

Defendant WC was caught in a breach of fiduciary duty on 10/14/15 when Laurie

Jackson of HR asked Candace Walsh of Unum “that [she] leave EE a clear message about
82.

83.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 46 of 52

her claim not being extended” on 10/14/15.” A decision had not even been made yet
regarding payment, but Defendant WC was making their demands known. Fortunately,
in this matter the Unum representative stated back to Laurie Jackson “I told ER | do
leave clear messages advising what is needed.” This representative made sure that
Plaintiff did receive her full short-term disability benefit as was required based on the
medical record. In this email that is contained in Defendant Unum’s short-term disability
notes, it makes clear that Defendant WC is putting pressure on Defendant Unum to
deny further short-term disability claims. Plaintiff had already been approved for six
weeks of short-term disability for depression and anxiety at the point that Defendant
WC began pressuring Defendant Unum. There was only possible another seven weeks of
benefits, but Defendant WC did not want Plaintiff to have them. It’s notable that just
three weeks before on 9/22/15, Defendant WC is noted as stating that “EE doesn’t seem

to be in any condition to be working at this time.”

COUNT XX! — CO-FIDUCIARY BREACH OF FIDUCIARY DUTY FOR MISREPRESENTATION &
FALSIFICATION; CONCEALMENT; RESCISSION; AND BACKDATING

PLAINTIFF incorporates each of the foregoing allegations as if fully set forth herein:

Regarding Breach of Fiduciary Duty claims, the Williams & Connolly LLP Group Long-

Term Disability Plan states in each of its last three versions that Plan Fiduciaries must

make prudent decisions under what is known as the Prudent Man Theory under the

Plan. The Plan specifically states that “The people who operate your Plan, called

“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of you and
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 47 of 52

other Plan participants and beneficiaries. No one, including your Employer or any other
person, may... discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.”

The charges for Co-Fiduciary Breach of Contract for misrepresentation & falsification
(see Count XIX); concealment (see Count XIV); rescission (see Count XV) and backdating

(see Count XIi) are the same as covered under Interference With ERISA Rights.

PRAYER FOR RELIEF WHEREFORE, Plaintiff seeks the following relief:

A finding in favor of Plaintiff against the Defendants and;

. Count !— FMLA Restraint, Denial Interference Damages of $1,370,636 to recover for lost
benefits in the Williams & Connolly LLP Group Long-Term Disability Plan; and damages

for lost life insurance Damages $337,535

. Count Il— FMLA Notice Violations — Damages TBD

. Count Ill - FMLA Job Protection Damages — Damages TBD;

. Count IV - FMLA Accrued Vacation Not Paid Due to Incorrect FMLA End Date — Damages

$6,115;

Count V - FMLA Liquidated Damages: Lost Long-term Disability Benefits FMLA and Lost
Life Insurance Benefits and Accrued Vacation Not Paid Due to Incorrect FMLA End Date
— Damages $1,714,286;

Count VI ~- ADA Violation Re Not Allowed To Use Vacation During Med Leave — Damages

TBD;
10.

11.

12.

13.

14.

15.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 48 of 52

Count Vil — ADA Violation of Termination Without An Interactive Process —- Damages
TBD;

Count VIII — ADA Violation Re Lack of Accommodation Re Twenty Year Service Award —
Damages $20,000;

Count IX — Consolidated Omnibus Budget Reconciliation Act (“COBRA”) ~ Damages TBD;
Count X — interference with ERISA Rights - Section 510 — WC — Failure to Distribute;
Summary Plan Descriptions in the W&C Employee Benefit Welfare Plans according to
ERISA schedule — TBD;

Count XI — Co-Fiduciary Interference with ERISA Rights ~ Section 510 — Failure to
Distribute Summary of Material Modifications for the W&C Employee Benefit Welfare
Plans re material changes ~ Damages TBD;

Count XII — Co-Fiduciary Interference with ERISA Rights — Section 510 - Reporting of
Changes on the Summary Plan Description — Participants are not being given the detail
of the plan changes ~ Damages TBD;

Count XII — Co-Fiduciary Interference with ERISA Rights “Misrepresentation” of FMLA
and FMLA Designation Notice While Seeking LTD and Life Insurance ~ WC & Unum —
Damages TBD;

Count XIV— Co-Fiduciary Interference with ERISA Rights — “Backdating” of the Group
Long-Term Disability Plan Amendments — Damages TBD;

Count XV — Co-Fiduciary Interference with ERISA Rights — Section 510 — WC & Unum —
Retroactive FMLA plan amendment for a material reduction in LTD plan benefits was

“Concealed” in the Summary Plan Description through Omission - Damages TBD;
16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 49 of 52

Count XVI — Co-Fiduciary Interference with ERISA Rights — Section 510 WC & Unum —
“Wrongful Rescission” of LTD coverage and Life insurance coverage two days before it
was to be approved otherwise ~ Damages TBD;

Count XVII — Interference with ERISA Rights — “Wrongful Denial” of LTD and Life
Insurance — Unum ~ Damages TBD;

Count XVIII — Co-Fiduciary Interference with ERISA Rights — Section 510 ~ WC & Unum -
Concealment of Proper Class Description; Concealment of 40% Summary Plan
Reduction of Benefits in the Williams & Connolly LLP Group Long-Term Disability Plan
re: Controller Group, Damages amount to $1,395,105;

Count XIX~ Co-Fiduciary Interference with ERISA Rights ~ Section 510 — WC & Unum -
For Tampering With Plaintiff’s CD-ROM — Damages TBD;

Count XX — Interference with ERISA Rights — Section 510 — Undue Influence by
Defendant WC when they put pressure onto Unum to tell Plaintiff in clear language that
her [short-term disability] claim would not be extended when they clearly weren’t
prepared to do that ~ Damages TBD;

Count XXI — Co-Fiduciary Breach of Trust under ERISA for Misrepresentation &
Falsification (Count XIX); Concealment (Count XIV); Rescission (Count XIV) and
Backdating of Plan Amendments (Count XVII) — Damages TBD;

Plaintiff also seeks damages for emotional distress, if available — TBD;

Plaintiff also seeks punitive damages, if available — TBD;

Out of pocket costs — TBD;

Attorneys Fees — TBD.
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 50 of 52

26. Total damages are estimated to be $4,843,677.

84. Respectfully submitted
85. BY: IZ,

86. Lisa Holden,

87. Lisa K Holden, Pro Se

88. 720 North Carolina Avenue
89. Washington, DC 20003

90. (202) 823-2692
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 51 of 52

   

AWG LAF ( hes Vice.

Loh é
‘Ae dy Carnfuef L Slice LC Ow

Fe Ag COWL = 6h Cy

by, ey
fo We afore gong

ALEVE 6 Le,

Oa . é Lee.
(Re A.dty / = ,
Pweg 13 Doz,

Wehloa ek. Coir, (
Sk eteles | DBe--z volte CL-

0
- a

Li MAU WY | Trige Grratviaeg

[Wear Wen
Case 1:19-cv-03055-KBJ Document6 Filed 01/13/20 Page 52 of 52

 

 

CERTIFICATE OFSERVICE =

| hereby certify that a true and correct copy of the foregoing Consolidated and Amended Complaint will

be served by Certified Mail on the 14" of January, 2020 upon:

Williams & Connolly LLP
Attn: Jennifer Scott

725 12" Street, NW
Washington, DC 20005.

and

Unum Life Insurance Company
Commissioner of the Tennessee Department of Commerce and Insurance

500 James Robertson Parkway, Suite 660

Nashville, Tennessee 37243-1131

 

   
 
 

~oannescceosal
rk of Court

lumbia
see

€f of Coluy

  
